

116 HR 9063 IH: To require agencies of the Federal Government to define the term service animal in accordance with the regulations of the Department of Justice, and for other purposes.
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9063IN THE HOUSE OF REPRESENTATIVESDecember 31, 2020Mr. King of Iowa introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require agencies of the Federal Government to define the term service animal in accordance with the regulations of the Department of Justice, and for other purposes.1.Definition of service animal(a)In generalNot later than 360 days after the date of the enactment of this Act, each agency of the Federal Government shall—(1)by rule, adopt a definition for the terms service animal and assistance animal, for purposes of the regulations of that agency, that is identical to the term service animal, as defined in the final rule entitled Nondiscrimination on the Basis of Disability by Public Accommodations and in Commercial Facilities (75 Fed. Reg. 56236 (September 15, 2010)); and (2)conform any reference to service animal and assistance animal in the regulations, policies, or other official documents of that agency to the term service animal, as defined in the final rule entitled Nondiscrimination on the Basis of Disability by Public Accommodations and in Commercial Facilities (75 Fed. Reg. 56236 (September 15, 2010)). (b)ApplicabilityNot later than two years after the date of the enactment of this Act, with respect to an individual with a service animal or assistance animal on the date of the enactment of this Act that does not meet the definition of the term service animal as defined in the final rule entitled Nondiscrimination on the Basis of Disability by Public Accommodations and in Commercial Facilities (75 Fed. Reg. 56236 (September 15, 2010)), each agency of the Federal Government shall apply subsection (a) in a way that limits the negative impact to such individual. 